Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 24, 2016

                                      No. 04-16-00560-CV

           Louis V. DOSS, Individually, and as Surviving Spouse of Carolyn S. Doss,
                                          Appellant

                                                v.

                                     Deborah ROBINSON,
                                           Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 11-320-B
                         Honorable Stephen B. Ables, Judge Presiding


                         SHOW CAUSE ORDER
        Louis V. Doss, individually, and as surviving spouse of Carolyn S. Doss, appeals a
judgment of dismissal signed by the trial court on May 23, 2016. Doss timely filed a motion to
reinstate that extended the time for perfecting an appeal. See TEX. R. CIV. P. 329b(g); TEX. R.
APP. P. 26.1(a). Thus, the notice of appeal was due August 21, 2016, or a motion for extension of
time to file the notice of appeal was due fifteen days later on September 5, 2016. See TEX. R.
APP. P. 26.1, 26.3. The certificate of service accompanying the notice of appeal states it was
mailed to this court on August 29, 2016, and the notice of appeal was filed in the trial court on
August 31, 2016. Voss did not file a motion for extension of time to file the notice of appeal.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 615 (1997) (construing the predecessor to Rule 26). However, the
appellant must offer a reasonable explanation for failing to file the notice of appeal timely. See
id.; Tex. R. App. P. 26.3, 10.5(b)(1)(C); see also Hone v. Hanafin, 104 S.W.3d 884, 886-87
(Tex. 2003) (holding “a reasonable explanation” is any plausible statement of circumstances
indicating that failure to timely file was not deliberate or intentional, but was the result of
inadvertence, mistake or mischance, and that “any conduct short of deliberate or intentional
noncompliance qualifies as inadvertence, mistake or mischance”).

       We therefore order appellant to file a response due by November 8, 2016, providing a
reasonable explanation for the untimely filing of the notice of appeal or otherwise showing cause
why this appeal should not be dismissed for lack of jurisdiction. If appellant fails to
satisfactorily respond within the time provided, the appeal will be dismissed. See TEX. R.
APP. P. 42.3(a), (c).

      All deadlines in this matter are suspended until further order of the court.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court